Exhibit 10.26

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (as same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of October 30, 2014, is entered into by and among Social Reality, Inc., a
Delaware corporation (the “Company”), and the lender(s) listed on the Schedule
of Buyers attached hereto (each, a “Buyer” and, collectively, the “Buyers”).

WHEREAS:

A.

In connection with the Financing Agreement, by and among the Company, the Buyers
and the other parties thereto, dated of even date herewith (the “Financing
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Financing Agreement, to issue and sell at the Closing (as
defined in the Financing Agreement) to the Buyers warrants to purchase shares of
the Company’s Class A Common Stock, par value $0.001 per share (the “Common
Stock”) (such warrants, together with any warrants issued in exchange or
substitution therefor or replacement thereof, and as the same may be amended,
restated or modified and in effect from time to time, the “Warrants”; and the
shares of Common Stock issuable upon exercise of the Warrants being referred to
as the “Warrant Shares”); and

B.

To induce the Buyers to execute and deliver the Financing Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1.

DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

(a)

“Escrow Shares” means 2,386,863 shares of Common Stock held in escrow pursuant
to the terms of that certain Escrow Agreement, dated October 30, 2014, by and
among the Company, Richard Steel and Lowenstein Sandler LLP, as escrow agent.

(b)

“Investor” means a Buyer, any permitted transferee or assignee of Registrable
Securities to whom a Buyer assigns its rights under this Agreement in accordance
with the provisions of this Agreement (including Section 9) and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9
and any permitted transferee thereof to whom a transferee or assignee of
Registrable Securities assigns its rights under this Agreement in accordance
with the provisions of this Agreement (including Section 9) and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9.





1







--------------------------------------------------------------------------------



(c)

“Permitted Registrable Shares” means with respect to Registration Statements for
resales pursuant to Rule 415 a number of Registrable Securities equal to the
least of (i) the number of Registrable Securities not then covered by an
effective Registration Statement that is available for resales pursuant to Rule
415, (ii) the number of Registrable Securities requested to be included in the
Registration Statement for a Proposed Registration, and (iii) the maximum number
of Registrable Securities the Company is permitted to include in such
Registration Statement by the SEC, provided that the Company shall have used
diligent efforts to advocate with the SEC for the registration of all of the
Registrable Securities required or requested to be included in the Registration
Statement (considering in good faith the input of the Investors and Legal
Counsel (as defined below)), in accordance with applicable SEC guidance.

(d)

“Private Placement Securities” means the shares of Common Stock issued and
issuable upon the exercise of Class A Common Stock purchase warrants (excluding,
for the avoidance of doubt, the Warrants and any Registrable Securities), which
warrants were issued by the Company on October 30, 2014 pursuant to the private
placement consummated on October 30, 2014; provided, however, that any such
securities shall cease to be Private Placement Securities for purposes of this
Agreement when (i) a Form S-1 registration statement or Form S-3 registration
statement covering such securities has been declared effective by the SEC and
has not been withdrawn or suspended, or (ii) such securities shall have ceased
to be outstanding or have been sold.

(e)

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements in compliance with the
1933 Act, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

(f)

“Registrable Securities” means (i) any Warrant Shares issued or issuable upon
exercise of the Warrants; and (ii) any shares of capital stock of the Company
(including any shares of Common Stock) issued or issuable in exchange for or
with respect to the Warrant Shares or the Warrants as a result of any stock
split, stock dividend, recapitalization, exchange, adjustment or similar event
or otherwise; provided, however, that any Registrable Securities shall cease to
be Registrable Securities when (A) a Registration Statement with respect to the
sale of such securities becomes effective under the 1933 Act and such securities
are disposed of in accordance with such Registration Statement, (B) such
securities are sold in accordance with Rule 144 or (C) (x) all of such
securities are eligible to be sold by the holder thereof pursuant to Rule 144
without limitation, restriction or condition thereunder, assuming, for the
avoidance of doubt, that, with respect to any Warrants that have not been
exercised, such Warrants will be exercised on a cash basis, and (y) none of such
securities are covered by, or subject to, any restrictive legend or any other
restriction or limitation on transfer of any kind imposed by or on behalf of the
Company or the transfer agent for the securities of the class of such
Registrable Securities.

(g)

“Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering Registrable
Securities.





2




--------------------------------------------------------------------------------



(h)

“Required Holders” means the holders of at least a majority of the Registrable
Securities.

(i)

“Rule 144” means Rule 144 under the 1933 Act or any successor rule.

(j)

“Rule 415” means Rule 415 under the 1933 Act or any successor rule providing for
offering securities on a continuous or delayed basis.

(k)

“SEC” means the United States Securities and Exchange Commission.

(l)

“Steel Shares” means the then outstanding shares of Common Stock held by Richard
Steel that were originally issued to Richard Steel pursuant to that certain
Stock Purchase Agreement, dated as of the date of this Agreement, by and among
Richard Steel, Steel Media and the Company, as in effect on the date of this
Agreement without amendment or other modification.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Financing Agreement.

2.

PIGGYBACK REGISTRATIONS.

(a)

Each time that the Company proposes for any reason to register any of its Common
Stock under the 1933 Act (a “Proposed Registration”) pursuant to a registration
statement filed or proposed to be filed during the period beginning with the
date of this Agreement and ending on the Expiration Date (as such term is
defined in the Warrants) (the “Piggyback Registration Period”), other than
pursuant to a registration statement on Form S-4 or Form S-8 (or similar or
successor forms), unless a registration statement has been previously filed (and
not withdrawn) covering the resale of all of the Registrable Securities and is
then effective and, other than during a Grace Period, available for resale of
all of the Registrable Securities, the Company shall promptly give written
notice (the “Piggyback Notice”) of such Proposed Registration to each of the
Investors (which notice shall be given not less than thirty (30) days prior to
the expected effective date of the Company’s registration statement, and in any
event within five (5) Business Days after its receipt of notice of any exercise
of demand registration rights) and shall offer the Investors the right to
include any of their Registrable Securities in the Proposed Registration;
provided, however, that if the Proposed Registration is for an offering pursuant
to Rule 415, the Company shall only be required to include the Permitted
Registrable Shares.  

(b)

Each Investor shall have twenty (20) days from the date of receipt of the
Piggyback Notice to deliver to the Company a written request specifying the
number of Registrable Securities such Investor intends to sell and such
Investor’s intended method of disposition. Any Investor shall have the right to
withdraw such Investor’s request for inclusion of such Investor’s Registrable
Securities in any registration statement pursuant to this Section 2 by giving
written notice to the Company of such withdrawal.  Subject to Section 2(c) and
Section 2(d) below, the Company shall include in such registration statement all
such Registrable Securities so requested to be included therein.





3




--------------------------------------------------------------------------------



(c)

If the Proposed Registration includes an underwritten primary public offering on
behalf of the Company and the managing underwriter or underwriters of the
Proposed Registration advises the Company that the total number of shares of
Common Stock (including Registrable Securities) that the Investors and any other
Persons intend to include in the offering exceeds the number that can be sold in
such offering without being likely to have a material adverse effect on the
price, timing or distribution of the Common Stock offered or the market for the
Common Stock, then the Common Stock to be included in such underwritten primary
public offering shall include the number of securities of the Company that such
managing underwriter or underwriters advises the Company in writing can be sold
without having such material adverse effect, with such number to be allocated
(i) first, to the securities that the Company proposes to sell, (ii) second, to
the Registrable Securities requested to be included in such registration by the
Investors, the Private Placement Securities requested to be included therein by
the holder or holders thereof, and the Steel Shares requested to be included
therein by the holder thereof, pro rata among the Investors, the holder or
holders of such Private Placement Securities, and the holder of such Steel
Shares on the basis of the number of shares of Registrable Securities owned by
the Investors, the number of Private Placement Securities owned by such holder
or holders and the number of Steel Shares owned by such holder, with further
successive pro rata allocations among the Investors, the holder or holders of
such Private Placement Securities and the holder of such Steel Shares if any
such Investor or any such holder has requested the registration of less than all
of the Registrable Securities, Private Placement Securities or Steel Shares that
such Investor or such holder, as applicable, is entitled to register, and (iii)
third, to any other securities requested to be included in such registration.

(d)

If the Proposed Registration is an underwritten public offering on behalf of
holders of the Company’s securities and the managing underwriter or underwriters
of the Proposed Registration advises the Company that the total number of shares
of Common Stock (including Registrable Securities) that the Investors and any
other Persons intend to include in the offering exceeds the number that can be
sold in such offering without being likely to have a material adverse effect on
the price, timing or distribution of the Common Stock offered or the market for
the Common Stock, then the Common Stock to be included in such underwritten
public offering shall include the number of securities of the Company that such
managing underwriter or underwriters advises the Company in writing can be sold
without having such material adverse effect, with such number to be allocated
(i) first, to the securities requested to be included therein by the holders
requesting such registration, to the Registrable Securities requested to be
included in such registration by the Investors, to the Private Placement
Securities requested to be included therein by the holder or holders thereof,
and to the Steel Shares requested to be included therein by the holder thereof,
pro rata among the holders of such securities, the Investors, the holder or
holders of such Private Placement Securities and the holder of such Steel Shares
on the basis of the number of shares of Common Stock owned by such holders, the
number of Registrable Securities owned by the Investors, the number of Private
Placement Securities owned by such holder or holders and the number of Steel
Shares owned by such holder, with further successive pro rata allocations among
such holders, the Investors, the holder or holders of such Private Placement
Securities and the holder of such Steel Shares if any such holder, Investor,
holder of such Private





4




--------------------------------------------------------------------------------

Placement Securities or holder of such Steel Shares has requested the
registration of less than all of the shares of Common Stock, Registrable
Securities, Private Placement Securities or Steel Shares that such holder or
Investor, as applicable, is entitled to register, and (ii) second, to any other
securities requested to be included in such registration.

(e)

If the Proposed Registration is for an offering pursuant to Rule 415 and the
number of Registrable Securities requested by the Investors to be included
therein exceeds the number of Permitted Registrable Shares, the initial number
of Registrable Securities included in any Registration Statement in respect of
such Proposed Registration and each increase in the number of Registrable
Securities included therein shall be allocated pro rata among the Investors
holding Registrable Securities on the basis of the number of Registrable
Securities owned by such Investors, with further successive pro rata allocations
among the Investors if any such Investor has requested the registration of less
than all of the Registrable Securities such Investor is entitled to register. In
the event that an Investor sells or otherwise transfers any of such Investor’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in such Registration Statement that remain allocated to any Person that ceases
to hold any Registrable Securities covered by such Registration Statement shall
be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors that are covered by such
Registration Statement.  Notwithstanding anything to the contrary contained in
this Section 2(e), if the Proposed Registration to be filed by the Company is
the first registration statement filed with the SEC that includes any Private
Placement Securities for an offering pursuant to Rule 415, and the total number
of securities proposed to be included therein exceeds the maximum number of
securities of the Company that the Company is permitted to include in such
registration statement by the SEC in accordance with applicable SEC rules and
regulations, the initial number of securities included in any registration
statement in respect of such Proposed Registration and each increase in the
number of securities included therein shall be allocated (i) first, to such
Private Placement Securities which have not been previously included in a
registration statement, and (ii) second, pro rata among the Investors and the
holder of the Steel Shares on the basis of the number of the Registrable
Securities and the Escrow Shares owned by the holder of the Steel Shares, with
further successive pro rata allocations among the Investors and the holder of
the Steel Shares if the Investor or such holder, as applicable, has requested
the registration of less than all of the Registrable Securities or Escrow
Shares, as applicable, that the Investor or such holder of Steel Shares is
entitled to register.  

(f)

If any Proposed Registration is in the form of an underwritten public offering,
the Company shall select and obtain a recognized investment bank or investment
bankers and manager or managers that will administer the offering; provided,
that such investment banker(s) and manager(s) must be approved (which approval
shall not be unreasonably withheld) by the Investors holding at least a majority
of the Registrable Securities requested to be registered.  





5




--------------------------------------------------------------------------------



(g)

At any time during the Piggyback Registration Period that a Shelf Registration
Statement covering Registrable Securities is effective and the Company, on
behalf of itself or holders of securities of the Company, intends to effect an
underwritten offering of any securities of the Company of the type included on
such Shelf Registration Statement (a “Shelf Underwritten Offering”), the Company
shall promptly deliver to each of the Investors a notice (a “Take-Down Notice”)
stating such intention.  In connection with any such Shelf Underwritten
Offering, the Company shall permit each Investor to include its Registrable
Securities in the Shelf Underwritten Offering if such Investor notifies the
Company within five (5) Business Days after its receipt of the Take-Down Notice.
 In connection with the Company’s delivery of a Take-Down Notice pursuant to
this Section 2(f) and a Shelf Underwritten Offering, the Company shall amend or
supplement the Shelf Registration Statement as may be necessary in order to
enable the Registrable Securities to be distributed pursuant to the Shelf
Underwritten Offering.  In connection with any such Shelf Underwritten Offering,
in the event that the managing underwriter or underwriters determines that
marketing factors (including an adverse effect on the per share offering price)
require a limitation on the number of shares which would otherwise be included
in the Shelf Underwritten Offering, the managing underwriter or underwriters may
limit the number of shares which would otherwise be included in such Shelf
Underwritten Offering in the same manner as is described in Section 2(c) and
Section 2(d), as applicable, with respect to a limitation of shares to be
included in an underwritten public offering.

(h)

Notwithstanding anything to the contrary contained herein, if for any reason the
SEC asserts or proposes a limitation on the securities to be included in any
Registration Statement filed pursuant to this Section 2 in which the Registrable
Securities are to be included, the Company shall use diligent efforts to
advocate with the SEC for the registration of all of the securities required or
requested to be included in such Registration Statement (considering in good
faith the input of the Investors and Legal Counsel), in accordance with
applicable SEC guidance.

3.

RELATED OBLIGATIONS.

Whenever during the Piggyback Registration Period holders of Registrable
Securities request that any Registrable Securities be registered pursuant to
this Agreement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

(a)

The Company shall use its reasonable best efforts to respond to written comments
received from the SEC upon a review of the Registration Statement within ten
(10) Business Days. The Company shall submit to the SEC, within three (3)
Business Days after the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff of
the SEC has no further comments on a particular Registration Statement, as the
case may be, a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than two (2) Business Days after the
submission of such request.  By 9:30 a.m. (New York City time) on the second
(2nd) Business Day after such Registration Statement becomes effective,





6




--------------------------------------------------------------------------------

the Company shall file with the SEC in accordance with Rule 424 under the 1933
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement.  The Company shall keep each Registration Statement
effective at all times until the earlier of (i) the date as of which (x) all of
the Investors may sell all of the Registrable Securities covered by such
Registration Statement pursuant to Rule 144 without restriction or condition
thereunder (assuming, for the avoidance of doubt, that, with respect to any
Warrants held thereby that have not been exercised, such Warrants will be
exercised on a cash basis), and (y) none of such Registrable Securities are
covered by, or subject to, any restrictive legend or any other restriction or
limitation on transfer of any kind imposed by or on behalf of the Company or the
transfer agent for the securities of the class of such Registrable Securities,
or (ii) the date on which the Investors shall have sold all of the Registrable
Securities covered by such Registration Statement (the “Registration Period”).
 Each Investor shall provide notice to the Company of the occurrence of either
of the events described in clauses (i) and (ii) of the immediately preceding
sentence with respect to such Investor’s Registrable Securities promptly after
the occurrence of such event.  The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(b)

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
supplements shall be filed pursuant to Rule 424 (or successor thereto)
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period (except as
provided in Section 3(g)), and, during such period, comply with the provisions
of the 1933 Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  In the case of any amendment or supplement to a
Registration Statement or prospectus that is required to be filed pursuant to
this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder, or any similar successor statute (the “1934 Act”), the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendment or supplement with the
SEC as expeditiously as practicable on or following the date on which the 1934
Act report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

(c)

Subject to Section 5 hereof, the holders of at least a majority of the
Registrable Securities to be registered under a Registration Statement pursuant
to this Agreement shall have the right to select one legal counsel to review and
oversee any registration pursuant to Section 2 (“Legal Counsel”), which shall be
Katten Muchin Rosenman LLP or such other counsel as thereafter designated by the
holders of at least a





7




--------------------------------------------------------------------------------

majority of the Registrable Securities to be registered under such Registration
Statement. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s and the Investors’ respective obligations
under this Agreement.

(d)

The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects; provided, that the failure of any Investor or
Legal Counsel to respond to such proposed documents within five (5) Business
Days after receipt thereof shall be deemed confirmation of no objection to same.
The Company shall promptly furnish to Legal Counsel, without charge, copies of
any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, shall permit Legal
Counsel to review and comment upon the Company’s responses to any such
correspondence and shall not submit any such responses in a form to which Legal
Counsel reasonably objects; provided, that the failure of any Investor or Legal
Counsel to respond to such proposed documents within three (3) Business Days
after receipt thereof shall be deemed confirmation of no objection to same.  The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.

(e)

The Company shall furnish to Legal Counsel and each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, if requested by an
Investor and not otherwise available on the EDGAR (or any successor) system, at
least one copy of such Registration Statement and any amendments or supplement
thereto, including financial statements and schedules, all documents
incorporated therein by reference, all exhibits and each preliminary prospectus,
(ii) upon the effectiveness of any Registration Statement, a copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
prospectus (preliminary, final, summary or free writing), as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

(f)

The Company shall use its reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications





8




--------------------------------------------------------------------------------

in effect at all times during the Registration Period and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions or obtain exemptions from the registration and
qualification requirements of such jurisdictions; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (y) subject itself to general
taxation in any jurisdiction or (z) file a general consent to service of process
in any jurisdiction in which it is not currently so qualified or subject to
general taxation or has not currently so consented.  The Company shall promptly
notify Legal Counsel and each Investor that holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(g)

The Company shall notify Legal Counsel, any underwriter of such registered
offering and each Investor in writing (each such notice to Legal Counsel and the
Investors, a “Suspension Notice”) of the happening of any of the following
events, as promptly as practicable after becoming aware of such event: (i) any
request by the SEC or any other federal or state governmental authority, during
the period of effectiveness of the Registration Statement, for amendments or
supplements to such Registration Statement or related prospectus or for
additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) any event or
circumstance which necessitates the making of any changes to the Registration
Statement or related prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein not misleading and, in the case of the prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, and, subject to
Section 3(r), promptly prepare a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and deliver a copy of
such supplement or amendment to Legal Counsel, any underwriter of such
registered offering and each Investor (or such other number of copies as Legal
Counsel, such underwriter or such Investor may reasonably request). The Company
shall also promptly notify Legal Counsel, any underwriter of such registered
offering and each Investor in writing (x) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel and each Investor by
facsimile on the same day of such effectiveness and by overnight mail) and (y)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.





9




--------------------------------------------------------------------------------



(h)

The Company shall use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of the Registration Statement
(other than during an Allowable Grace Period, as defined below), or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension as soon as reasonably practicable
consistent with the provisions of Section 3(g) and to notify Legal Counsel and
each Investor who holds Registrable Securities being sold of the issuance of
such order or suspension and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

(i)

At the reasonable request of any Investor with respect to a Registration
Statement in which such Investor is required under applicable securities law or
as determined by the SEC to be described in the Registration Statement as an
underwriter, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as such Investor may reasonably request (i) a “comfort letter”, dated
such date, from the Company’s independent registered certified public
accountants in form and substance as is customarily given by independent
registered certified public accountants to underwriters in an underwritten
public offering, addressed to the Investors, and (ii) an opinion, dated as of
such date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Investors.

(j)

At the reasonable written request (in the context of the securities laws) of any
Investor or, in the case of an underwritten offering, upon the request of any
underwriter, in connection with such Investor’s due diligence requirements if
any, the Company shall make available for inspection by (i) any Investor, (ii)
Legal Counsel, (iii) any underwriter participating in any disposition pursuant
to the Registration Statement, (iv) legal counsel representing any such
underwriter with respect to any disposition pursuant to the Registration
Statement and (v) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”) all pertinent financial, corporate
and other records (collectively, the “Records”) as shall be reasonably deemed
necessary by each Inspector to fulfill due diligence obligation of such Investor
and cause the Company’s chief executive officer, chief financial officer,
executive vice presidents and secretary to be reasonably available to the
Inspectors for questions regarding the Records and to supply all information
which any Inspector may reasonably request; provided, however, that each
Inspector shall agree in writing to hold in strict confidence and shall not make
any disclosure (except to any other Inspector that is subject to its own
confidentiality agreement) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (x) the release of such Records is
ordered pursuant to a subpoena or a final, non-appealable order from a court or
government body of competent jurisdiction or (y) the information in such Records
has been made generally available to the public other than by disclosure in
violation of this or any other Transaction Document. Nothing herein (or in any
other confidentiality agreement between the Company and any Investor) shall be
deemed to limit the Investors’ ability to sell Registrable Securities in a
manner that is





10




--------------------------------------------------------------------------------

otherwise consistent with this Agreement and the other Transaction Documents,
applicable laws and regulations.

(k)

The Company shall hold in confidence and not make any disclosure of information
concerning an Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or final, non-appealable
order from a court or government body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other Transaction Document. The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or government body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

(l)

The Company shall use its reasonable best efforts to (i) cause all the
Registrable Securities covered by the Registration Statement to be listed or
quoted on each securities exchange or trading market on which securities of the
same class or series issued by the Company are listed or quoted, and (ii)
without limiting the generality of the foregoing, arrange for at least three
market makers to register with the Financial Industry Regulatory Authority, Inc.
(“FINRA”) as such with respect to such Registrable Securities, with each such
market maker posting quotations with respect to the Registrable Securities on
each of the OTC Bulletin Board and the OTC Markets.  The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(l).

(m)

The Company shall cooperate with the Investors that hold Registrable Securities
being offered and the underwriters, if any, and, to the extent applicable
pursuant to the Transaction Documents, facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legend) representing the
Registrable Securities to be offered pursuant to a Registration Statement and
enable such certificates to be in such names and denominations or amounts, as
the case may be, and/or the timely issuance of the Registrable Securities to be
offered pursuant to a Registration Statement through the Direct Registration
System (DRS) of DTC or crediting of the Registrable Securities to be offered
pursuant to a Registration Statement to the applicable account (or accounts)
with DTC through its Deposit/Withdrawal At Custodian (DWAC) system, in any such
case as the Investors may reasonably request.

(n)

If requested by an Investor, and if Company’s counsel reasonably deems such
inclusion not inconsistent with the 1933 Act or the 1934 Act or other applicable
law, the Company shall (i) as soon as practicable incorporate in a prospectus
supplement or post-effective amendment such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to such Investor,
the number of Registrable Securities being offered or sold by such Investor, the
purchase price being paid therefor and any other





11




--------------------------------------------------------------------------------

terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any such Registrable
Securities.

(o)

The Company shall make generally available to its security holders as soon as
practicable, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve (12) month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of a Registration Statement.

(p)

The Company shall otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

(q)

Within two (2) Business Day after the Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, or shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A, provided, that if the Company
changes its transfer agent, it shall timely deliver any previously delivered
notices under this Section 3(q) and any subsequent notices to such new transfer
agent.

(r)

Notwithstanding anything to the contrary in Section 3(g), at any time after the
effective date of the applicable Registration Statement, the Company may delay
the disclosure of material non-public information concerning the Company the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company and its counsel, in the best interest of the Company
and not, in the opinion of counsel to the Company, otherwise required (a “Grace
Period”); provided, that the Company shall (i) promptly notify the Investors in
writing of the existence of material non-public information giving rise to a
Grace Period (provided that, during an MNPI Restriction Period with respect to
an Investor, in any notice to such Investor the Company shall not disclose the
content of such material non-public information to such Investor) and the date
on which the Grace Period will begin, and (ii) as soon as such date may be
determined, promptly notify the Investors in writing of the date on which the
Grace Period ends; and, provided, further, that (A) no Grace Period shall exceed
twenty-five (25) consecutive days, (B) during any three hundred sixty five (365)
day period, such Grace Periods shall not exceed an aggregate of seventy five
(75) days, and (C) the first day of any Grace Period must be at least ten (10)
trading days after the last day of any prior Grace Period (each Grace Period
that satisfies all of the requirements of this Section 3(r) being referred to as
an “Allowable Grace Period”).  For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the





12




--------------------------------------------------------------------------------

Investors receive the notice referred to in clause (i) and shall end on and
include the later of the date the Investors receive the notice referred to in
clause (ii) and the date referred to in such notice.  The provisions of Section
3(h) hereof shall not be applicable during the period of any Allowable Grace
Period.  Upon expiration of the Grace Period, the Company shall again be bound
by the first sentence of Section 3(g) with respect to the information giving
rise thereto unless such material non-public information is no longer
applicable.  Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of an Investor in accordance with the terms of the Financing Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement, in each
case prior to the Investor’s receipt of the Suspension Notice related to the
Grace Period and for which the Investor has not yet settled.

(s)

The Company shall engage and maintain a transfer agent and registrar of all such
Registrable Securities not later than the effective date of the applicable
Registration Statement.

(t)

The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

(u)

To the extent not made by the underwriters in the case of an underwritten
offering, the Company shall make such filings with FINRA, pursuant to FINRA Rule
5110 or otherwise (including providing all required information and paying
required fees thereto), as and when requested by any Investor, or in the case of
an underwritten offering, by any underwriter, and make all other filings and
take all other actions reasonably necessary to expedite and facilitate the
disposition by the Investors of Registrable Securities pursuant to a
Registration Statement, including promptly responding to any comments received
from FINRA.

(v)

The Company shall not register any of its securities for sale for its own
account (other than for issuance to employees, directors and consultants, of the
Company under an employee benefit plan or for issuance in a business combination
transaction), except pursuant to a firm commitment underwritten public offering.
 

(w)

The Company shall enter into such customary agreements (including, in the case
of underwritten offering, an underwriting agreement) and take such other actions
as any of the Investors or underwriters, if any, may reasonably request in order
to expedite and facilitate the disposition of the Registrable Securities covered
by a Registration Statement.

4.

OBLIGATIONS AND COVENANTS OF THE INVESTORS.

(a)

Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in





13




--------------------------------------------------------------------------------

connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has not elected to include any of such
Investor’s Registrable Securities in such Registration Statement pursuant to
Section 2 hereof.  It shall be a condition precedent to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities.

(b)

Each Investor agrees that, upon receipt of any Suspension Notice from the
Company, such Investor will discontinue disposition of Registrable Securities
pursuant to any Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(g) or receipt of notice from the Company in
writing that no supplement or amendment is required.

(c)

Upon a request by the Company, each Investor will, as soon as practicable, but
in no event later than two (2) Business Days after such request, notify the
Company whether such Investor continues to hold Registrable Securities.

(d)

No Investor may participate in any registration hereunder which is underwritten
unless such Investor (i) agrees to sell such Investor’s Registrable Securities
on the basis provided in any underwriting arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such holder, such holder's ownership of its shares of
Common Stock to be sold in the offering and such holder's intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in Section
6.

5.

EXPENSES OF REGISTRATION.

All expenses, other than underwriting discounts and commissions or other charges
of any broker-dealer acting on behalf of the Investors, incurred in connection
with registrations, filings or qualifications pursuant to Sections 2 and 3,
including all registration, listing and qualifications fees, printers and
accounting fees and fees and disbursements of counsel for the Company shall be
paid by the Company. The Company shall also reimburse the Investors for the
reasonable fees and disbursements of Legal Counsel in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 of this
Agreement, up to an aggregate of $50,000 per registration.

6.

INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
(provided, that for the purpose of this Section 6, the term “Registration
Statement” shall include





14




--------------------------------------------------------------------------------

any preliminary prospectus, final prospectus, free writing prospectus, exhibit,
supplement or amendment included in or relating to, and any document
incorporated or deemed to be incorporated by reference in, the Registration
Statement, as defined in Section 1(e):

(a)

The Company agrees to indemnify, hold harmless and defend each Investor, the
directors, officers, partners, managers, members, investment managers,
employees, affiliates, agents and representatives of, and each Person, if any,
who controls, any Investor within the meaning of the 1933 Act or the 1934 Act
(each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement (if such settlement is effected with the
written consent of the party from which indemnification is sought, which consent
shall not be unreasonably withheld, conditioned or delayed) or expenses, joint
or several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claim (or actions or proceedings, whether commenced or threatened, in respect
thereof) or Indemnified Damages arise out of, or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements made
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any prospectus, including any preliminary
prospectus, free writing prospectus or final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC, and including all information incorporated by reference therein),
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading, (iii) any violation or alleged violation
by the Company of the 1933 Act, the 1934 Act, any other law, including any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of Registrable Securities pursuant to a Registration Statement or (iv) any
breach of this Agreement (the matters in the foregoing clauses (i) through (iv)
being, collectively, “Violations”).  Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (x) shall not apply to a Claim or
Indemnified Damages sought by an Indemnified Person to the extent arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; and (y) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. Such indemnity shall





15




--------------------------------------------------------------------------------

remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

(b)

In connection with any Registration Statement in which an Investor’s Registrable
Securities are included, such Investor agrees to severally and not jointly
indemnify, hold harmless and defend the Company, each of its directors, each of
its officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act (each, an “Indemnified
Party”), to the same extent and in the same manner as is set forth in Section
6(a) with respect to the Indemnified Persons, against any Claim or Indemnified
Damages to which any of them may become subject insofar as such Claim or
Indemnified Damages arise out of or are based upon (i) any Violation, to the
extent, and only to the extent, that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with the preparation of the Registration
Statement or any amendment thereof or supplement thereto; or (ii) the use by
such Investor of an outdated or defective prospectus after the Company has
notified such Investor, through the Company’s delivery of a Suspension Notice,
that the prospectus is outdated or defective; and, subject to Section 3(c), such
Investor will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim or Indemnified Damages if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
further, that an Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to the
Registration Statement giving rise to such indemnification obligation. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

(c)

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of the written threat of or notice of the commencement of any action
or proceeding (including any governmental action or proceeding) involving a
Claim or Indemnified Damages, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, promptly deliver to the indemnifying party a written
notice of the written threat of or notice of the commencement of such action or
proceeding. In case any such action or proceeding is brought against any
Indemnified Party or Indemnified Person and such Indemnified Party or
Indemnified Person seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party shall have the right to participate in, and, to
the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Party or Indemnified





16




--------------------------------------------------------------------------------

Person shall have the right to retain its own counsel with the fees and expenses
of such counsel for such Indemnified Party or Indemnified Person (as applicable)
to be paid by the indemnifying party if the defendants in any such action or
proceeding include both the Indemnified Party or Indemnified Person, on the one
hand, and the indemnifying party, on the other hand, and, the Indemnified Party
or Indemnified Person (as applicable) shall have concluded, based on an opinion
of counsel reasonably satisfactory to the indemnifying party, that the
representation by such counsel of the Indemnified Person or Indemnified Party
(as applicable) and the indemnifying party would be inappropriate due to actual
or potential differing interests between such Indemnified Person or Indemnified
Party and any other party represented by such counsel in such proceeding and/or
that there may be legal defenses available to it and/or any other Indemnified
Party or Indemnified Person which are different from or additional to those
available to the indemnifying party; provided, further, that the indemnifying
party shall not be responsible for the reasonable fees and expenses of more than
one (1) separate legal counsel for all such Indemnified Persons or Indemnified
Parties. In the case of an Indemnified Person, legal counsel referred to in the
immediately preceding sentence shall be selected by the Investors holding at
least a majority of the Registrable Securities included in the Registration
Statement to which the Claim or Indemnified Damages relate. The Indemnified
Party or Indemnified Person shall reasonably cooperate with the indemnifying
party in connection with any negotiation or defense of any such action or
proceeding or Claim or Indemnified Damages by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or
proceeding or Claim or Indemnified Damages. The indemnifying party shall keep
the Indemnified Party or Indemnified Person reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action
or proceeding effected without its prior written consent; provided, however,
that the indemnifying party shall not unreasonably withhold, delay or condition
its consent. No indemnifying party shall, without the prior written consent of
the Indemnified Party or Indemnified Person, as the case may be, consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party or Indemnified Person (as applicable) of a
full release from all liability with respect to such Claim or Indemnified
Damages or which includes any admission as to fault or culpability on the part
of such Indemnified Party or Indemnified Person.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action or proceeding shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is materially prejudiced in its
ability to defend such action or proceeding as a result of such failure.

(d)

No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person who is not guilty of such fraudulent misrepresentation.





17




--------------------------------------------------------------------------------



(e)

The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

(f)

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.  Notwithstanding the
foregoing, in the event that any of the provisions of Section 13.12 of the
Financing Agreement and this Section 6 may be deemed to both be applicable to
any of the same losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, the
provisions of this Section 6 shall control and such provisions of Section 13.12
of the Financing Agreement shall be inoperative.

7.

CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to, in lieu of indemnifying such
Indemnified Person or Indemnified Party, as applicable, make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6 of this Agreement; (ii) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement, less the amount of any damages that such Investor has
otherwise been required to pay in connection with such sale.

8.

REPORTS UNDER THE 1934 ACT; FILINGS

(a)

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), at all times during which there
are shares of Registrable Securities outstanding (or issuable upon exercise of
outstanding Warrants or other securities, without giving effect to any
limitations on exercise of the Warrants or other securities) that have not been
previously (i) sold to or through a broker or dealer or underwriter in a public
distribution or (ii) sold in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act under Section 4(a)(1) thereof,
in the case of either clause (i) or clause (ii) in such a manner that, upon the
consummation of such sale, all transfer restrictions and restrictive legends
with respect to such shares are removed upon the consummation of such sale, the
Company agrees to:





18




--------------------------------------------------------------------------------



(i)

make and keep public information available, as those terms are understood and
defined in Rule 144;

(ii)

file with the SEC in a timely manner all reports and other documents required of
the Company under the 1934 Act, so long as the Company remains subject to such
requirements and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and

(iii)

furnish to each Investor so long as such Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144 and the 1934 Act, (ii)
a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

(b)

For so long as the Principal Market is not a National Exchange, the Company
shall use its reasonable best efforts to facilitate trading of the Common Stock
on the Principal Market and, without limiting the foregoing, the Company shall
file all necessary reports, at its expense, to publish all information so as to
have available “current public information” in Standard & Poor’s Corporation
Records or Mergent’s Manual for state “blue sky” exemption purposes.

9.

ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee or assignee of all or any portion of such Investor’s
Registrable Securities (or of any Warrants or other securities upon exercise,
conversion or exchange of which Registrable Securities are issuable) if: (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the 1933
Act or applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the applicable provisions contained herein; and (v) such transfer or assignment
shall have been made in accordance with the applicable requirements of the
Financing Agreement and the Transaction Documents, as applicable.

10.

AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either, retroactively
or prospectively) only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the





19




--------------------------------------------------------------------------------

Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the Investors.

11.

MISCELLANEOUS.

(a)

A Person is deemed to be a holder of Registrable Securities (or a transferee or
assignee of Registrable Securities, as applicable) whenever such Person owns or
is deemed to own of record such Registrable Securities (or the Warrants or other
securities upon exercise, conversion or exchange of which such Registrable
Securities are issuable, without giving effect to any limitations on exercise of
the Warrants or other securities).  If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the record owner of such
Registrable Securities (or the Warrants or other securities upon exercise,
conversion or exchange of which such Registrable Securities are issuable).

(b)

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

 

 

 

Social Reality, Inc.

456 Seaton Street

Los Angeles, CA 90013

Attention:  Christopher Miglino

Telephone:  (323) 283-8505

Email:chris@socialreality.com

 

 

 

with a copy (for informational purposes only) to:

 

 

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019
Telephone: (212) 839-5480
Attention:  Alan Jakimo

 








20




--------------------------------------------------------------------------------




If to Legal Counsel:

 

 

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

Telephone:

(312) 902-5297 and (312) 902-5612

Facsimile:

(312) 577-4408 and (312) 577-4423

Attention:

Mark R. Grossmann, Esq. and

Mark J. Reyes, Esq.

 

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on such Schedule of Buyers, or in any case to such other address and/or
facsimile number and/or to the attention of such other individual as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile deposit with a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.
 Notwithstanding the foregoing, the Company or its counsel may transmit versions
of any Registration Statement (or any amendments or supplements thereto) to
Legal Counsel in satisfaction of its obligations under Sections 3(c) and (d) to
permit Legal Counsel to review such Registration Statement prior to filing (and
solely for such purpose) by email to mg@kattenlaw.com and
mark.reyes@kattenlaw.com (or such other e-mail address as has been provided for
such purpose by Legal Counsel) and provided that delivery and receipt of such
transmission shall be confirmed by electronic, telephonic or other means.

(c)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d)

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of Chicago for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal





21




--------------------------------------------------------------------------------

service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(e)

This Agreement, the other Transaction Documents and the instruments referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the other Transaction Documents and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

(f)

Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

(g)

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

(h)

This Agreement and any amendments hereto may be executed and delivered in two or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when counterparts have been signed by each party hereto and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.  No party hereto shall raise the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of a facsimile machine
or e-mail delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract and each party hereto forever waives any such
defense.  





22




--------------------------------------------------------------------------------



(i)

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j)

All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

(k)

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent and no rules of strict construction
will be applied against any party.

(l)

Each Buyer and each holder of the Securities shall have all rights and remedies
set forth in the Transaction Documents and all rights and remedies that such
Buyers and holders have been granted at any time under any other agreement or
contract and all of the rights that such Buyers and holders have under any law.
 Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security or proving actual damages), to recover damages by reason of any breach
of any provision of this Agreement and to exercise all other rights granted by
law or in equity.

(m)

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and, to the extent provided in
Sections 6(a) and (b), each Indemnified Person and Indemnified Party, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(n)

The Company shall not grant any Person any registration rights with respect to
shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the Investors
hereunder (including by limiting in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415), and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

(o)

The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

(p)

Unless the context otherwise requires, (i) all references to Sections, Exhibits
or Annexes are to Sections, Exhibits or Annexes contained in or attached to this
Agreement, (ii) words in the singular or plural include the singular and plural
and





23




--------------------------------------------------------------------------------

pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (iii) the use of the word
“including” in this Agreement shall be by way of example rather than limitation.

IN WITNESS WHEREOF, each Buyer and the Company has caused its signature page to
this Agreement to be duly executed as of the date first written above.

 

COMPANY:

 

 

 

SOCIAL REALITY, INC.

 

 

 

By:

/s/ Christopher Miglino

 

Name:  

Christopher Miglino

 

Title:

 Chief Executive Officer

 

 

 

BUYERS:

 

 

 

VPC SBIC I, LP

 

 

 

By:

Victory Park Capital Advisors, LLC,

 

 

its investment manager

 

 

 

 

 

 

By:

/s/ Scott Zemnick

 

 

Name:

Scott Zemnick

 

 

Title:

General Counsel











24




--------------------------------------------------------------------------------




SCHEDULE OF BUYERS

Buyer

Buyer’s Address
and Facsimile Number

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

VPC SBIC I, LP

227 W. Monroe Street, Suite 3900
Chicago, IL 60606
Attention: Scott Zemnick, Esq.
Facsimile: 312.701.0794
Telephone: 312.705.2786

Katten Muchin Rosenman LLP

525 West Monroe Street, Suite 1900

Chicago, Illinois 60661

Telephone:

312.902.5297 and

312.902.5612

Facsimile:

312.577.4408 and

312.577.4423

Attention:

Mark R. Grossmann, Esq.

and Mark J. Reyes, Esq.








A-1





